                   Case 19-11292-KG             Doc 572        Filed 09/09/19        Page 1 of 5



                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 : Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     : Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           : Jointly Administered
                                                      :
------------------------------------------------------x

               NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON SEPTEMBER 10, 2019 AT 10:00 A.M. (ET)3

I.        CONTINUED MATTERS:

          1.       Motion of the Class Claimants for Leave to File Class Proof of Claim [Docket
                   No. 76 – filed June 16, 2019]

                   Objection / Response Deadline:            July 1, 2019 at 4:00 p.m. (ET); extended to
                                                             September 5, 2019 at 4:00 p.m. (ET); extended
                                                             to September 27, 2019 at 4:00 p.m. (ET) for the
                                                             Debtors and Official Committee of Unsecured
                                                             Creditors (the “Committee”)

                   Objections / Responses Received: None.

                   Related Documents:

                   i.      Amended Notice of Motion by Plaintiffs and Class Claimants for Leave to
                           File Class Proof of Claim [Docket No. 77 – filed June 17, 2019]

                   ii.     Notice of Submission of Proposed Form of Order Granting Motion by
                           Plaintiffs and Class Claimants for Leave to File Class Proof of Claim
                           [Docket No. 170 – filed June 26, 2019]


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.
2
    Amended items noted in bold.
3
 The hearing will be held before The Honorable Kevin Gross at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the September 10, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00
noon (ET) on Monday, September 9, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 21986438v.1
                   Case 19-11292-KG       Doc 572        Filed 09/09/19    Page 2 of 5



                   Status: The hearing on this matter has been continued to October 4, 2019 at 2:00
                          p.m. (ET).

         2.        Motion by Hospital Class Action Claimants Pursuant to Fed. Bankr. P. 9014 and
                   7023 to Make Federal Rule of Civil Procedure 23 Applicable to These
                   Proceedings and to Permit the Filing of a Class Proof of Claim [Docket No. 404 –
                   filed August 7, 2019]

                   Objection / Response Deadline:       August 19, 2019 at 4:00 p.m. (ET); extended to
                                                        September 5, 2019 at 4:00 p.m. (ET); extended
                                                        to September 27, 2019 at 4:00 p.m. (ET) for the
                                                        Debtors and the Committee

                   Objections / Responses Received:       None.

                   Related Documents:

                   i.     Amended Notice of Motion [Docket No. 405 – filed August 7, 2019]

                   Status: The hearing on this matter has been continued to October 4, 2019 at 2:00
                          p.m. (ET).

         3.        Third-Party Payor Class Action Claimants’ Motion to Apply Rule 23 of the
                   Federal Rules of Bankruptcy Procedure to These Proceedings and to Permit the
                   Filing of a Class Proof of Claim [Docket No. 486– filed August 20, 2019]

                   Objection / Response Deadline:       September 3, 2019 at 4:00 p.m. (ET); extended
                                                        to September 5, 2019 at 4:00 p.m. (ET);
                                                        extended to September 27, 2019 at 4:00 p.m.
                                                        (ET) for the Debtors and the Committee

                   Objections / Responses Received:       None.

                   Related Documents: None.

                   Status: The hearing on this matter has been continued to October 4, 2019 at 2:00
                          p.m. (ET).

         4.        Amended Motion by NAS Baby Class Action Claimants Pursuant to Fed. R.
                   Bankr. P. 9014 and 7023 to Make Federal Rule of Civil Procedure 23 Applicable
                   to These Proceedings and to Permit the Filing of a Class Proof of Claim [Docket
                   No. 513 – filed August 22, 2019]

                   Objection / Response Deadline:       August 29, 2019 at 4:00 p.m. (ET); extended to
                                                        September 5, 2019 at 4:00 p.m. (ET); extended
                                                        to September 27, 2019 at 4:00 p.m. (ET) for the
                                                        Debtors and the Committee



                                                    2
RLF1 21986438v.1
                   Case 19-11292-KG       Doc 572        Filed 09/09/19    Page 3 of 5



                   Objections / Responses Received:       None.

                   Related Documents: None.

                   Status: The hearing on this matter has been continued to October 4, 2019 at 2:00
                          p.m. (ET).

II.      MATTERS GOING FORWARD:

         5.        Motion of Debtors Pursuant to 11 U.S.C. § 105 and Fed. R. Bankr. P. 9019
                   Authorizing and Approving Stipulation and Agreement Between the Debtors and
                   the United States [Docket No. 28 – filed June 10, 2019]

                   Objection / Response Deadline:       July 1, 2019 at 4:00 p.m. (ET); extended to
                                                        August 18, 2019 at 3:00 p.m. (ET) for the
                                                        Committee

                   Objections / Responses Received:

                   A.     Informal comments received from the Committee

                   B.     State of Florida’s Limited Objection to Debtors’ Motion to Approve
                          Compromise with the United States [Docket No. 200 – filed July 1, 2019]

                   Related Documents:

                   i.     Notice of Motion and Hearing [Docket No. 59 – filed June 11, 2019]

                   Status: The hearing on this matter has been continued to October 4, 2019 at
                          2:00 p.m. (ET).

         6.        Application of Debtors Pursuant to 11 U.S.C. §§ 327(a), 328, and 330 and Fed. R.
                   Bankr. P. 2014 and 2016 for Authorization to Retain and Employ FTI Consulting,
                   Inc. as Financial Advisor for Debtors Nunc Pro Tunc to Petition Date [Docket No.
                   359 – filed July 25, 2019]

                   Objection / Response Deadline:       August 8, 2019 at 4:00 p.m. (ET); extended to
                                                        August 12, 2019 at 4:00 p.m. (ET) for the U.S.
                                                        Trustee

                   Objections / Responses Received:

                   A.     United States Trustee’s Objection to Application of Debtors Pursuant to
                          11 U.S.C. §§ 327(a), 328, and 330 and Fed. R. Bankr. P. 2014 and 2016
                          for Authorization to Retain and Employ FTI Consulting, Inc. as Financial
                          Advisor for Debtors Nunc Pro Tunc to Petition Date [Docket No. 430 –
                          filed August 12, 2019]

                   Related Documents:

                                                    3
RLF1 21986438v.1
                   Case 19-11292-KG        Doc 572        Filed 09/09/19    Page 4 of 5



                   i.     Debtors’ Reply in Support of the Application of Debtors Pursuant to 11
                          U.S.C. §§ 327(a), 328, and 330 and Fed. R. Bankr. P. 2014 for
                          Authorization to Retain and Employ FTI Consulting, Inc. as Financial
                          Advisor for the Debtors Nunc Pro Tunc to Petition Date [Docket No. 495 -
                          filed August 21, 2019]

                   ii.    Supplemental Declaration of Michael Tucker in Support of the
                          Application of Debtors Pursuant to 11 U.S.C. §§ 327(a), 328, and 330 and
                          Fed. R. Bankr. P. 2014 and 2016 for Authorization to Retain and Employ
                          FTI Consulting, Inc. as Financial Advisor for Debtors Nunc Pro Tunc to
                          Petition Date [Docket No. 496 - filed August 21, 2019]

                   iii.   Second Supplemental Declaration of Michael Tucker in Support of the
                          Application of Debtors Pursuant to 11 U.S.C. §§ 327(a), 328, and 330 and
                          Fed. R. Bankr. P. 2014 and 2016 for Authorization to Retain and Employ
                          FTI Consulting, Inc. as Financial Advisor for Debtors Nunc Pro Tunc to
                          Petition Date [Docket No. 547 - filed September 4, 2019]

                   Status: At this time, the hearing on this matter will go forward.

         7.        Application of Debtors for Order Authorizing Retention of Ernst & Young LLP as
                   Accounting Services Provider, Nunc Pro Tunc to June 10, 2019 [Docket No. 444
                   – filed August 14, 2019]

                   Objection / Response Deadline:        August 28, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:        Informal comments received from the
                                                           Committee

                   Related Documents: None.

                   Status: The hearing on this matter has been continued to a date to be
                          determined.




                                                     4
RLF1 21986438v.1
                   Case 19-11292-KG   Doc 572    Filed 09/09/19   Page 5 of 5



Dated: September 9, 2019
       Wilmington, Delaware

                                         /s/ Christopher M. De Lillo
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         John H. Knight (No. 3848)
                                         Paul N. Heath (No. 3704)
                                         Zachary I. Shapiro (No. 5103)
                                         Christopher M. De Lillo (No. 6355)
                                         One Rodney Square
                                         920 N. King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Gary T. Holtzer (admitted pro hac vice)
                                         Ronit J. Berkovich (admitted pro hac vice)
                                         Candace M. Arthur (admitted pro hac vice)
                                         Olga F. Peshko (admitted pro hac vice)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007

                                         Attorneys for the Debtors
                                         and Debtors in Possession




                                             5
RLF1 21986438v.1
